Per Curiam:
A careful examination of this record discloses no error to give the appellant a just cause of complaint. Not only the original agreement, but also the manner' in which the books were kept by the persons interested in the business, are proper to be considered in determining the respective rights of the parties. Alterations or constructions made or put on their partnership transactions, and acquiesced in by all of them for many years, should have great weight in ascertaining the equities between the parties.
This view sustains the construction found by the master.
Decree affirmed and appeal dismissed, at the costs of the appellant.